Citation Nr: 0110186	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of injury to 
the left middle finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for residuals of broken middle finger of the left hand.


FINDING OF FACT

The veteran has residuals of an inservice injury to his left 
middle finger.


CONCLUSION OF LAW

Residuals of left middle finger injury were incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of VA has the burden of 
proof.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (1991).  The 
provision of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); require VA to assist 
the veteran in the development of his claim.  The Board is 
satisfied that the required assistance has been provided, as 
the veteran has been afforded a VA examination.  The veteran 
has not identified additional sources of evidence which might 
support his claim.

The veteran served in the Navy from November 1942 to December 
1945.  He testified before the undersigned Member of the 
Board in February 2001 that he has residuals of an injury to 
his left middle finger which he sustained several months 
before his separation from service while serving aboard a 
ship as a cook.  His testimony, which the Board finds 
credible, has convinced the Board that the veteran injured 
his left middle finger during his service in 1945 when it was 
caught in a mixer.  The finger was treated conservatively 
with a wrap-type stabilizing bandage.  Although the veteran 
is not competent to enter a diagnosis, he is competent to 
report that the finger was injured, that the finger was 
treated and that he had been unable to bend it since service.

The veteran has disability from injury to the left middle 
finger.  During an examination at a VA medical facility in 
March 2001, an examiner noted that the veteran's left middle 
finger had an extension deformity.  As the veteran has 
residuals of an in-service injury to his left middle finger, 
he is entitled to service connection for such disability.


ORDER

Service connection is granted for residuals of injury of the 
middle finger of the left hand.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

